DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
None of prior art teach or suggest claimed limitations having a method of providing a switch assembly, the switch comprising a pair of semiconductor die assemblies, wherein a first die comprises a first insulated gate bipolar transistor die and a first freewheeling diode die, stacked upon the first transistor die, wherein a second die comprises a second insulated gate bipolar transistor die and a second freewheeling diode die, stacked upon the second bipolar transistor die, and operating the switch assembly by switching a current through the switch assembly, between a first path through the first die and the second freewheeling diode die, and a second path through the second bipolar transistor die and the first freewheeling diode die (claims 1-12), a method of reducing thermal swing during operation of a die assembly comprising providing a switch assembly comprising: a first insulated gate bipolar transistor die and a first freewheeling diode die, stacked upon the first bipolar transistor die, and a second insulated gate bipolar transistor die and a second freewheeling diode die, stacked upon the second bipolar transistor die, and generating a current signal using the switch assembly, wherein the current signal comprises a current cycle, characterized by a first half cycle and a second half cycle, wherein during the first half cycle: the first bipolar transistor is active, the first freewheeling diode is inactive, the second bipolar transistor is inactive, and the second freewheeling diode is active (claims 13-20). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785. The examiner can normally be reached M-F 9am-8pm Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO P LE/Primary Examiner, Art Unit 2818